DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, and 6-18 of U.S. Patent No. 10,810,534 (“’534 Patent”). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims under examination are anticipated by the ‘534 Patent claims. Application claim 1 is anticipated by claim 1 in the ‘534 Patent. Application claims 2-3 are anticipated by claims 3-4 in the ‘534 Patent. Application claims 4-10 are anticipated by claims 6-12 in the ‘534 Patent. Application claims 11-12 is anticipated by claims 9-10 in the ‘534 Patent. Application claims 13-18 are anticipated by claims 13-18 in the ‘534 Patent. Application claim 19 is anticipated by claim 12 in the ‘534 Patent. The only difference in the claims occurs in the independent claims wherein the independent claims in the ‘534 Patent are narrower than the claims at issue in this application. Independent claims 1 and 12 in the ‘534 Patent recite a sorter species comprising a uni-directional and bi-directional portion whereas independent claims 1 and 10 in this Application recite a sorter genus comprising a sorting portion. The claimed sorter species in the ‘534 Patent anticipates the claimed sorter genius in this Application. Additionally, independent claim 12 in the ‘534 Patent contains additional limitations not found in independent claim 10 of this application. In other words, there are no limitations in the broader claims of this application that do not appear in the reference claim of the ‘534 Patent. The species or sub-genus claimed in the ‘534 Patent anticipates the claimed genus in this application and, therefore, a patent to the genus (i.e. the claims in this application) would improperly extend the right to exclude granted by a patent to the species or sub-genus (i.e. the claims in the ‘534 Patent) should the genus (i.e. the claims in this application) issue as a patent after the species or sub-genus.

Allowable Subject Matter
The following is a statement of reasons for indication of allowable subject matter.
The closest prior art of record is Dewey Jr. et al. (U.S. P.G. Pub. 2010/0005011 A1), Bonner et al. (U.S. P.G. Pub. 2012/0209741 A1), Dugat (U.S. P.G. Pub. 2015/0144536 A1), and Wurman et al. (U.S. P.G. Pub. 2014/0100769 A1).
The instant claims recite the same subject matter that was indicated as novel and non-obvious in the parent application 15/591,499, now U.S. Pat. No. 10,810,534. Therefore, Examiner adopts the same reasons for indicating allowable subject matter in the notice of allowance mailed in Application 15/591,499 on June 18, 2020.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Dewey Jr. et al. (U.S. P.G. Pub. 2010/0005011 A1); 
Bonner et al. (U.S. P.G. Pub. 2012/0209741 A1); 
Dugat (U.S. P.G. Pub. 2015/0144536 A1); and 
Wurman et al. (U.S. P.G. Pub. 2014/0100769 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT M TUNGATE whose telephone number is (571)431-0763. The examiner can normally be reached Monday - Friday, 9:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT M TUNGATE/Primary Examiner, Art Unit 3628